AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON OCTOBER 30, 2013. SECURITIES ACT FILE NO. 333-191513 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRE-EFFECTIVE AMENDMENT NO.1 POST-EFFECTIVE AMENDMENT NO.[] CITY NATIONAL ROCHDALE FUNDS (FORMERLY CNI CHARTER FUNDS) (Exact Name of Registrant as Specified in Charter) 400 North Roxbury Drive Beverly Hills, California 90210 (Address of Principal Executive Offices) (Zip Code) (800) 708-8881 (Registrant’s Area Code and Telephone Number) William J. Souza, Esq. 400 North Roxbury Drive Beverly Hills, California 90210 (Name and Address of Agent for Service) With Copies To: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue Los Angeles, California 90071 Approximate Date of Proposed Public Offering:As soon as practicable after this Registration Statement is declared effective. The Registrant hereby amends this Registration Statement under the Securities Act of 1933 on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with the provisions of Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Title of Securities Being Registered: Class N shares No filing fee is required because an indefinite number of shares have previously been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940. EXPLANATORY NOTE This Pre-Effective Amendment No. 1 to the Registration Statement on Form N-14 is being filed for the sole purpose of delaying the effectiveness of the Registrant’s previously filed initial Registration Statement filed on Form N-14 (File No. 333-191513) on October 1, 2013. This Pre-Effective Amendment incorporates by reference the information contained in Parts A, B and C of the initial Registration Statement on Form N-14 (File No. 333-191513) under the Securities Act of 1933, as filed with the Commission on October 1, 2013. SIGNATURES As required by the Securities Act of 1933, this registration statement has been signed on behalf of the Registrant, in the City of Beverly Hills, and State of California, on the 30th day of October, 2013. CITY NATIONAL ROCHDALE FUNDS By: /s/ Garrett D’Alessandro Garrett D’Alessandro President, Chief Executive Officer As required by the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Garrett D’Alessandro President & Chief October 30, 2013 Garrett D’Alessandro Executive Officer /s/ Eric Kleinschmidt Controller & Chief October 30, 2013 Eric Kleinschmidt Operating Officer /s/ Irwin G. Barnet* Trustee October 30, 2013 Irwin G. Barnet /s/ Vernon C. Kozlen* Trustee October 30, 2013 Vernon C. Kozlen /s/ William R. Sweet* Trustee October 30, 2013 William R. Sweet /s/ James R. Wolford* Trustee October 30, 2013 James R. Wolford /s/ Daniel A. Hanwacker* Trustee October 30, 2013 Daniel A. Hanwacker /s/ Jay C. Nadel* Trustee October 30, 2013 Jay C. Nadel /s/ Andrew S. Clare* Trustee October 30, 2013 Andrew S. Clare /s/ Jon C. Hunt* Trustee October 30, 2013 Jon C. Hunt * By: /s/ Garrett D’Alessandro Garrett D’Alessandro, Attorney-in-Fact, pursuant to Power of Attorney
